Exhibit 10.44

 

www.SELECTICA.com


 

 

1740 Technology Drive

main 408.570.9700

 

Suite 450

fax 408.570.9705

 

San Jose, CA 95110

 

 

 

[img001.jpg]

 

 


April 6, 2010

 

 

Mr. Leonard Rainow

 

Dear Leonard:

 

On behalf of Selectica, Inc. (the "Company"), I am pleased to offer you
employment on the following terms and conditions:

 

1.     Position: Your initial title will be Vice President of Engineering & CTO
and you will be employed as a regular, full-time employee reporting directly to
the President & COO. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company.

 

2.      Salary: The Company will pay you a starting salary at the rate of
$200,000 per year, payable in accordance with the Company's standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company's
employee compensation policies in effect from time to time. In addition, you
will be eligible to be considered for an incentive bonus for each fiscal year of
the Company. The bonus (if any) will be awarded based on objective and/or
subjective criteria established and approved by the Company's Management Team.
Any bonus for the fiscal year in which your employment begins will be prorated,
based on the number of days you are employed by the Company during that fiscal
year. Any bonus for a given fiscal year will be paid within 2\1, months after
the close of that fiscal year, but only if you are still employed by the Company
at the time of payment. The Incentive Plan is based upon performance and
function, and this position is eligible for an annual incentive of 20% of your
annual base salary.

 

3.     Stock Options: Subject to Board approval, you will receive an option to
purchase 15,000 shares of the Company's Common Stock at an exercise price per
share equal to the fair market value of the Company's Common Stock per share on
the day when your option is granted by the Company's Board of Directors. You
will vest in 25% of the option shares after 12 months of continuous service, and
the remaining balance will vest in monthly installments over the next 36 months
of continuous service, as described in the applicable stock option agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Restricted Stock Units: You will receive 7,000 restricted stock units
representing shares of the Company's Common Stock (the "Units"). You will vest
in 25% of the Units after completing 12 months of continuous service, and the
remaining balance will vest in quarterly installments over the next 36 months of
continuous service. The grant of the Units will be subject to the other terms
and conditions set forth in the EIP and the Company's form of Stock Unit
Agreement. A "Permissible Trading Day" is a day on which you are able to sell
shares of the Company's Common Stock in a public market without violating
applicable laws or Company policies, as defined more specifically in your Stock
Unit Agreement.




5.     Benefits: You will be entitled to receive employee benefits, including
PTO and holidays, under the Company's standard employee benefits program, as it
may be amended from time to time. Your eligibility to receive employee benefits
will be subject in each case to the generally applicable terms and conditions of
the benefit plan in question and to the determinations of any person or
connnittee administering such plan.

 

6.     Severance Benefits:


        General. If the Company terminates your employment for any reason other
than Cause or Permanent Disability and a Separation occurs, then you will be
entitled to the benefits described in this Section 5.1 However, this Section 5
will not apply unless you (i) have returned all Company property in your
possession and (ii) have executed a general release of all claims that you may
have against the Company or persons affiliated with the Company. The release
must be in the form prescribed by the Company, without alterations. You must
execute and return the release on or before the date specified by the Company in
the prescribed form (the "Release Deadline"). The Release Deadline will in no
event be later than 60 days after your Separation. If you fail to return the
release on or before the Release Deadline, or if you revoke the release, then
you will not be entitled to the benefits described in this Section 5.

 

        Salary Continuation. If the Company terminates your employment for any
reason other than Cause or Permanent Disability and a Separation occurs, then
the Company will continue to pay your base salary for a period of three (3)
months after your Separation. Your base salary will be paid at the rate in
effect at the time of your Separation and in accordance with the Company's
standard payroll procedures. The salary continuation payments will commence
within 30 days after the Release Deadline and, once they commence, will be
retroactive to the date of your Separation. This Agreement also provides for
continuation of your base salary and health benefits for six (6) months should
your employment be involuntarily terminated for any reason other than Cause or
Permanent Disability, and a separation occurs within twelve (12) months after
the Company is subject to a Change in Control.



        COBRA. If the Company terminates your employment for any reason other
than Cause or Permanent Disability, a Separation occurs, and you elect to
continue your health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA") following your Separation, then the Company will
pay the same portion of your monthly premium under COBRA as it pays for active
employees until the earliest of (i) the close of the three or six-month period
following your Separation, (ii) the expiration of your continuation coverage
under COBRA or (iii) the date when you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment.

___________________________                      

                      1 Several capitalized terms are defined in Section 9.

 

 
 

--------------------------------------------------------------------------------

 

 

          Accelerated Vesting. If the Company is subject to a Change in Control,
then 100% of the Restricted Shares, regardless of the vesting schedule will
become vested, provided you remain employed by the Company at the time of the
Change in Control.

 

7.       Tax Matters:

          (a)     Withholding.     All forms of compensation referred to in this
letter agreement are subject to reduction to reflect applicable withholding and
payroll taxes and other deductions required by law.

 

          (b)     Section 409A. For purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), each salary continuation payment
under Section S(b) is hereby designated as a separate payment. If the Company
determines that you are a "specified employee" under Section 409A(a)(2)(B)(i) of
the Code at the time of your Separation, then (i) the salary continuation
payments under Section S(b), to the extent that they are subject to Section 409A
of the Code, will commence during the seventh month after your Separation and
(ii) the installments that otherwise would have been paid during the first six
months after your Separation will be paid in a lump sum when the salary
continuation payments commence.

 

         (c)      Tax Advice. You are encouraged to obtain your own tax advice
regarding your compensation from the Company. You agree that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.

 

8.      Interpretation, Amendment and Enforcement: This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms ofthis letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the "Disputes") will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.

 

9.      Definitions: The following terms have the meaning set forth below
wherever they are used in this letter agreement:

 

 
 

--------------------------------------------------------------------------------

 

 


         "Cause" means (a) your unauthorized use or disclosure of the Company's
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any agreement between
you and the Company, (c) your material failure to comply with the Company's
written policies or rules, (d) your conviction of, or your plea of "guilty" or
"no contest" to, a felony under the laws of the United States or any State, (e)
your gross negligence or willful misconduct, (f) your continuing failure to
perform assigned duties after receiving written notification of the failure from
the Company's Board of Directors or (g) your failure to cooperate in good faith
with a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested your cooperation.

 

         "Permanent Disability" means that you are unable to perform the
essential functions of your position, with or without reasonable accommodation,
for a period of at least 120 consecutive days because of a physical or mental
impairment.

 

         "Separation" means a "separation from service," as defined in the
regulations under Section 409A of the Code.

 

* * * * *

 

Like all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company's standard Proprietary
Information and Inventions Agreement, a copy of which is attached hereto, along
with the consent to run a background check.

 

Employment with the Company is for no specific period of time. Your employment
with the Company will be "at will," meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
this letter agreement. This is the full and complete agreement between you and
the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company's personnel policies and procedures, may change
from time to time, the "at will" nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you).

 

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on April 9, 2010.
As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. Your employment is also contingent upon your starting work with the
Company on or before April 19, 2010.

 

Other than your Units (the terms of which shall be determined by the Company's
Board of Directors in its sole discretion and evidenced and governed by the
applicable Stock Unit Agreement and the EIP), this letter and all of the
exhibits attached hereto contain all of the terms of your employment with the
Company and supersede any other understandings or agreements, oral or written,
between you and the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

We believe there is a tremendous opportunity in your joining Selectica's team at
this time. We hope that you find the enclosed terms acceptable, and look forward
to the start of your new career with the Company.




Sincerely,

 

SELECTICA, INC.

 

 [img004.gif]

 

 

 

--------------------------------------------------------------------------------

Agreed and accepted on,     4/12           ,2010

 

 

 

/S/ LEONARD RAINOW

 

          4/12/2010

Signature

Start     date

 

 

 

Leonard Rainow

(Print Name)

 

 

Enclosures:


Proprietary Iriformation and Inventions Agreement

Background Check Consent Form